                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

DANNY D. HESTDALEN,                              )
                                                 )
                Plaintiff,                       )
                                                 )
       vs.                                       )           Case No. 2:18-cv-00039-JAR
                                                 )
                                                 )
CORISON CORRECTIONS                              )
HEALTHCARE, et al.,                              )
                                                 )
                Defendants.                      )


                               MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff Danny D. Hestdalen’s Motion to Amend

Complaint (Doc. 46), and Defendant John DeGhetto’s Motion to Dismiss (Doc. 44).

        On December 3, 2018, DeGhetto filed a Motion to Dismiss Plaintiff’s medical

malpractice claim on the ground that Plaintiff had not filed an affidavit in support as required by

Missouri law. (Doc. 44.) In that Motion, DeGhetto also noted that Plaintiff’s allegations against

him “sound in deliberate indifference rather than medical malpractice.” (Id.) In response,

Plaintiff filed this motion, agreeing that his claim sounds in deliberate indifference and therefore

seeking leave to amend his complaint to formally assert a deliberate indifference claim. (Doc.

46.)

        Motions to amend pleadings are governed by Rule 15(a) of the Federal Rules of Civil

Procedure. See Lexington Ins. Co. v. S & N Display Fireworks, Inc., 2011 WL 5330744, at *2

(E.D. Mo. Nov. 7, 2011). Under Rule 15(a), leave to amend should be “freely given when

justice so requires.” Fed. R. Civ. P. 15(a)(2). Under this liberal standard, denial of leave to

amend pleadings is appropriate only if “there are compelling reasons such as undue delay, bad
faith or dilatory motive, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the nonmoving party, or futility of the amendment.” Sherman v. Winco

Fireworks, Inc., 532 F.3d 709, 715 (8th Cir. 2008). In addition, “[a] document filed pro se is ‘to

be liberally construed,’ and ‘a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.’” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106)).

          “The party opposing the amendment has the burden of demonstrating the amendment

would be unfairly prejudicial.” Nadist, LLC v. Doe Run Res. Corp., No. 4:06CV969 CDP, 2009

WL 3680533, at *1 (E.D. Mo. Oct. 30, 2009) (citing Roberson v. Hayti Police Dept., 241 F.3d

992, 995 (8th Cir. 2001)). “Whether to grant a motion for leave to amend is within the discretion

of the Court.” Id. (citing Popoalii v. Correctional Med. Servs., 512 F.3d 488, 497 (8th Cir.

2008)).

          In light of DeGhetto’s recognition that Plaintiff’s allegations sound in deliberate

indifference and the Court’s liberal construction of Plaintiff’s pro se complaint, the Court

concludes that granting leave is in the interest of justice and would not prejudice Defendants. As

such, DeGhetto’s Motion to Dismiss is moot.

          Accordingly,

          IT IS HEREBY ORDERED that Plaintiff Danny D. Hestdalen’s Motion to Amend

Complaint (Doc. 46), is GRANTED.

          IT IS FURTHER ORDERED that Defendant John DeGhetto’s Motion to Dismiss

(Doc. 44), is DISMISSED as moot.

          Dated this 4th Day of January, 2019.

                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE

                                                 2
